Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  a period is required at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seman, US 2019/0070444.
Regarding Claim 1, Seman discloses a fall arrest connector [adapted to connect at least a safety belt and a wearable harness, wherein the safety belt is disposed with a snap hook, and the wearable harness is for wearing by a user]; the fall arrest connector comprising: a retaining ring 30 [adapted to be connected to the wearable harness] and includes a first connecting portion 46, 48; a buckle ring 52 [adapted to be hooked by the snap hook] and includes a second connecting portion (bar portion); and a breakable connection (at 56) connecting the second connecting portion and the first connecting portion; when the retaining ring (30), the buckle ring (52), or a combination thereof is pulled by a predetermined external force, the breakable connection (56) is broken to allow the first connecting portion and the second connecting portion to separate apart from each other (see paragraph [0037]).
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the fall arrest connector, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the fall protection lanyard disclosed by Seman (US 2019/0070444), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 6, Seman discloses the fall arrest connector as claimed in claim 1, further comprising an energy absorbing package 110, wherein the retaining ring (30) and the buckle ring (52) are respectively connected to two ends 112, 114 of the energy-absorbing package (110).
Allowable Subject Matter
Claims 2 - 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677